DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/20212 has been entered.

Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 recites “the sensitizer compound”. Applicants are advised to amend this phrase to recite “the phosphorescent sensitizer compound”  Appropriate correction is required.

Claim 35 is objected to because of the following informalities: Claim 35 recites “the sensitizer compound”. Applicants are advised to amend this phrase to recite “the phosphorescent sensitizer compound”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites that the sensitizer compound is an exciplex which renders the scope of the claim confusing for the following reasons. An exciplex is a short-lived molecule in the excited state that is formed from two (2) or more species, i.e. it is an excited state complex that forms between a molecule that donates electron and one that accepts electrons, see (What is the Difference Between Excimer and Exciplex, attached to this Office Action). Accordingly, it is unclear how the sensitizer compound recited in claim 17 can be an exciplex as recited in the present claims or how Applicants can claim an excited state, i.e. a transient state. In the interests of compact prosecution pending rectification/clarification of the above, in the rejections set forth below, the subject matter recited in claim 17 is will treated as reciting that the sensitizer compound forms an exciplex.

Claim 18 recites the limitation "the one or more sensitizer compounds" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim given that claim 14 from which claim 18 depends recites the phrase “a phosphorescent sensitizer”.

Claim 19 recites the limitation "the one or more sensitizer compounds" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim given that claim 14 from which claim 18 depends recites the phrase “a phosphorescent sensitizer”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15, 17-21, and 25, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US 6,310,360) in view of  Hoag et al (US 2003/0201415) and the evidence presented in Deaton et al (US 2008/0286610).

Regarding claim 14, Forrest et al discloses an organic light emitting device comprising an organic layer, i.e. an emissive layer, comprising phosphorescent sensitizer compound, i.e. Ir(ppy)3, and a fluorescent emitting compound (Abstract and Column 9 Lines 18-50). While the reference discloses disclose fluorescent emitting compounds, the reference does not disclose that the emissive layer comprises a fluorescent acceptor given by Formula X as recited in the present claims.
Hoag et al discloses an organic light emitting device, where the light emitting layer comprises the following compound (Abstract and [0026] – Inv-2):

    PNG
    media_image1.png
    173
    263
    media_image1.png
    Greyscale
.
This compound corresponds to a compound encompassed by recited Formula X, i.e.

    PNG
    media_image2.png
    95
    310
    media_image2.png
    Greyscale
,
where rings A and B are benzene, i.e. a 6-membered carbocyclic ring; ring A is fused to W1-W2, and ring B is fused to W4-W5. W1-W6 are CR1, where R1 is H; Z is N; and Y is B(R2)2, where R2 is fluorine, i.e. a halogen.
	While the reference does not explicitly disclose this compound a fluorescent compound, as evidenced by Paragraph [0052] of Deaton et al, Compound L51, identical to Compound InV-2 disclosed by Hoag et al, is a fluorescent emitting compound. Additionally, it is noted that while Hoag et al does not disclose the compound as a fluorescent acceptor, given that the reference discloses the identical compound recited in the present claims, the compound disclosed by Hoag et al is a fluorescent acceptor, i.e. a compound capable of receiving energy transfer from the sensitizer. The reference discloses that the compound emits light in the blue range and exhibits desirable luminance efficiency ([0009]).
Given that both Forrest et al and Hoag et al are drawn to organic light emitting devices containing fluorescent compound, and given that Forrest et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Hoag et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the organic light emitting device disclosed by Forrest et al with a reasonable expectation of success.

Regarding claim 15, the combined disclosures of Forrest et al, Hoag et al, and Deaton et al teach all the claim limitations as set forth above. Additionally, Forrest et al discloses that the light emitting layer is disposed between the anode and cathode (Column 10 Lines 21-32).

Regarding claim 17, the combined disclosures of Forrest et al, Hoag et al, and Deaton et al teach all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However, the references teach all of the claimed ingredients in the recited organic light emitting device. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the sensitizer form an exciplex, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 18, the combined disclosures of Forrest et al, Hoag et al, and Deaton et al teach all the claim limitations as set forth above. Additionally, Forrest et al discloses that in the organic light emitting device, the phosphorescent and fluorescent compounds are in the same layer i.e. Example 1 (Column 13 Lines 15-37) discloses an embodiment where the luminescent layer is formed of alternating series of layers containing a phosphorescent dopant (Ir(ppy)3) and fluorescent dopant (DCM2, see Column 9 Lines 50-65). Thus, the phosphorescent and fluorescent dopants are found in the same layer, i.e. a luminescent layer of the device.

Regarding claim 19, the combined disclosures of Forrest et al, Hoag et al, and Deaton et al teach all the claim limitations as set forth above. Additionally, Forrest et al discloses that in the organic light emitting device, the phosphorescent and fluorescent compounds are in different layers, i.e. Example 1 (Column 13 Lines 15-37) discloses an embodiment where the luminescent layer is formed of alternating series of layers containing a phosphorescent dopant (Ir(ppy)3) and fluorescent dopant (DCM2, see Column 9 Lines 50-65).

Regarding claim 20, the combined disclosures of Forrest et al, Hoag et al, and Deaton et al teach all the claim limitations as set forth above. Additionally, Hoag et al discloses that the compound is present in the amount of 0.1 to 5.0 wt. % of the host compound, within the recited percentage range of about 0.001 to about 100 wt. % as recited in the present claims ([0014]).

Regarding claim 21, the combined disclosures of Forrest et al, Hoag et al, and Deaton et al teach all the claim limitations as set forth above. Additionally, Forrest et al discloses that the light emitting layer comprises a host compound , i.e. CBP (Column 10 Lines 33-50). CBP has the following formula:

    PNG
    media_image3.png
    120
    260
    media_image3.png
    Greyscale
,
and therefore, comprises two (2) carbazole chemical groups.

Regarding claim 25, Forrest et al discloses a consumer product, i.e. a theater or stadium screen, comprising an organic light emitting device (Column 19 Lines 20-25). The organic light emitting device comprises an organic layer, i.e. an emissive layer, comprising a phosphorescent sensitizer compound, i.e. Ir(ppy)3, and fluorescent emitting compound, disposed between the anode and the cathode (Abstract, Column 9 Lines 18-50, and Column 10 Lines 21-32). 
While the reference discloses disclose fluorescent emitting compounds, the reference does not disclose that the emissive layer comprises a fluorescent acceptor given by Formula X as recited in the present claims.
Hoag et al discloses an organic light emitting device, where the light emitting layer comprises the following compound (Abstract and [0026] – Inv-2):

    PNG
    media_image1.png
    173
    263
    media_image1.png
    Greyscale
.
This compound corresponds to a compound encompassed by recited Formula X, i.e.

    PNG
    media_image2.png
    95
    310
    media_image2.png
    Greyscale
,
where rings A and B are benzene, i.e. a 6-membered carbocyclic ring; ring A is fused to W1-W2, and ring B is fused to W4-W5. W1-W6 are CR1, where R1 is H; Z is N; and Y is B(R2)2, where R2 is fluorine, i.e. a halogen.
	While the reference does not explicitly disclose this compound a fluorescent compound, as evidenced by Paragraph [0052] of Deaton et al, Compound L51, identical to Compound InV-2 disclosed by Hoag et al, is a fluorescent emitting compound. Additionally, it is noted that while Hoag et al does not disclose the compound as a fluorescent acceptor, given that the reference discloses the identical compound recited in the present claims, the compound disclosed by Hoag et al is a fluorescent acceptor, i.e. a compound capable of receiving energy transfer from the sensitizer. The reference discloses that the compound emits light in the blue range and exhibits desirable luminance efficiency ([0009]).
Given that both Forrest et al and Hoag et al are drawn to organic light emitting devices containing fluorescent compound, and given that Forrest et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Hoag et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the organic light emitting device disclosed by Forrest et al with a reasonable expectation of success.

Regarding claim 35, the combined disclosures of Forrest et al, Hoag et al, and Deaton et al teach all the claim limitations as set forth above. Additionally, Forrest et al discloses that in the organic light emitting device, the phosphorescent and fluorescent compounds are in different layers, i.e. Example 1 (Column 13 Lines 15-37) discloses an embodiment where the luminescent layer is formed of alternating series of layers containing a phosphorescent dopant (Ir(ppy)3) and fluorescent dopant (DCM2, see Column 9 Lines 50-65).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US 6,310,360), Hoag et al (US 2003/0201415), Deaton et al (US 2008/0286610) as applied to claims 14-15, 17-21, and 25, and 35 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Forrest et al, Hoag et al, and Deaton et al as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 22, the combined disclosures of Forrest et al, Hoag et al, and Deaton et al teach all the claim limitations as set forth above. While Forrest et al discloses that the light emitting layer comprising a host compound, the reference does not disclose that the emitter layer comprises the host compound as recited in the present claims.
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image4.png
    166
    172
    media_image4.png
    Greyscale
,
identical to that claimed. The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as for improved stability ([0104]).
Given that both Forrest et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer comprising luminescent doping compounds, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Forrest et al with a reasonable expectation of success.

Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US 6,310,360), Hoag et al (US 2003/0201415), Deaton et al (US 2008/0286610) as applied to claims 14-15, and 17-21 above, and in view of in view of Ise et al (2005/0227112).

The discussion with respect to Forrest et al, Hoag et al, and Deaton et al as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claims 23-24, Hoag et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a phosphorescent emitter, the reference does not disclose the phosphorescent emitter: 

    PNG
    media_image5.png
    191
    180
    media_image5.png
    Greyscale

as recited in the present claims.
Ise et al discloses an electroluminescent device comprising an organic luminescent layer between a pair of electrodes (Abstract and [0010]). The luminescent layer comprises the following compound ([0025], [0010], and [0063] – A1):

    PNG
    media_image6.png
    289
    416
    media_image6.png
    Greyscale
,
corresponding to the recited formula M(LA)x(LB)y(LC)z, where x and y are one (1) , z is zero (0) and M is Pt. This compound comprises the recited ligands LA and LB:

    PNG
    media_image5.png
    191
    180
    media_image5.png
    Greyscale
,
where Y1-Y11 are C, Rb and Rc are H and Ra are alkyls joining to form a tetradentate ligand. The reference discloses that the compound results in an organic electroluminescent element having high emission luminous, high luminous efficiency and excellent durability ([0008]).
Given that both Forrest et al and Ise et al are drawn to organic light emitting devices containing light emitting layers comprising phosphorescent emitters, and, given that Forrest et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Ise et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Forrest et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767